

115 SCON 9 IS: Recognizing the George C. Marshall Museum and George C. Marshall Research Library in Lexington, Virginia, as the National George C. Marshall Museum and Library.
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. CON. RES. 9IN THE SENATE OF THE UNITED STATESMarch 15, 2017Mr. Kaine (for himself and Mr. Warner) submitted the following concurrent resolution; which was referred to the Committee on Energy and Natural ResourcesCONCURRENT RESOLUTIONRecognizing the George C. Marshall Museum and George C. Marshall Research Library in Lexington,
			 Virginia, as the National George C. Marshall Museum and Library.
	
 Whereas General George C. Marshall served as Army Chief of Staff during World War II, Special Ambassador to China, Secretary of State, and Secretary of Defense;
 Whereas General George C. Marshall was promoted to General of the Army in 1944, one of only five Army five-star generals in the history of the United States;
 Whereas General George C. Marshall was awarded the Congressional Gold Medal in 1946 for his military strategy and vital role during World War II;
 Whereas General George C. Marshall was awarded the Nobel Peace Prize in 1953 for developing the European economic recovery strategy known as the Marshall Plan;
 Whereas the George C. Marshall Foundation was established in 1953 and is devoted to preserving the legacy of General George C. Marshall through educational scholarship programs and facilities;
 Whereas the George C. Marshall Foundation opened the George C. Marshall Museum and George C. Marshall Research Library in 1964 in Lexington, Virginia, on the post of the Virginia Military Institute, which is the alma mater of General George C. Marshall;
 Whereas the George C. Marshall Museum educates the public about the military and diplomatic contributions of General George C. Marshall through extensive exhibits; and
 Whereas the George C. Marshall Research Library maintains the most comprehensive collection of records documenting the life and leadership of General George C. Marshall: Now, therefore, be it
	
 That Congress recognizes the George C. Marshall Museum and George C. Marshall Research Library in Lexington, Virginia, as the National George C. Marshall Museum and Library.